                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

TROY A. DUPLER,
                                                 CASE NO. 2:20-CV-1215
        Petitioner,                              JUDGE SARAH D. MORRISON
                                                 Chief Magistrate Judge Elizabeth P. Deavers
        v.

WARDEN, NOBLE CORRECTIONAL
INSTITUTION,

        Respondent.

                              REPORT AND RECOMMENDATION

        Petitioner, a state prisoner, has filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This case has been referred to the Undersigned pursuant to 28 U.S.C. § 636(b)

and Columbus’ General Order 14-1 regarding assignments and references to United States

Magistrate Judges.

        This matter is before the Court on its own motion under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court

conducts a preliminary review to determine whether “it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief. . . .” If it does so appear, the petition

must be dismissed. Id. With this standard in mind, and for the reasons that follow, these are the

circumstances here. It is therefore RECOMMENDED that this action be DISMISSED.

I. BACKGROUND

        Petitioner challenges his April 2019 convictions pursuant to his guilty plea in the

Muskingum County Court of Common Pleas for possession and trafficking in methamphetamine

with specifications, possession of drug paraphernalia, and having a weapon while under
disability. The Ohio Fifth District Court of Appeals summarized the facts and procedural history

of the case as follows:

       {¶3} On April 26, 2018, Appellant entered a guilty plea to Possession of Drugs
       (Methamphetamine) with a Forfeiture Specification and a Firearm Specification, a
       felony of the second degree, in violation of R.C. 2925.11(A), 2941.1417 and
       2941.145; Trafficking in Drugs (Methamphetamine) with a Forfeiture Specification
       and a Firearm Specification, a felony of the second degree, in violation of R.C.
       2925.03(A)(2) and 2941.1417 and Having Weapon While Under Disability, a
       felony of the third degree, in violation of R.C. 2923.13(A)(3) and Possession of
       Drug Paraphernalia, a misdemeanor of the fourth degree, in violation of R.C.
       2925.14(C)(1).

       {¶4} The parties executed a joint sentencing recommendation agreeing that
       appellant should be sentenced to five years and forfeit the $ 2,505.00 seized in this
       matter. The trial court accepted the guilty plea, imposed the recommended
       sentence, ordered that a weapon be forfeit and waived all mandatory fines. The
       sentencing entry reveals the trial court was silent as to any finding regarding allied
       offenses. Appellant did not file an appeal of his conviction or sentence.

       {¶5} On August 31, 2018 appellant filed a petition for post-conviction relief
       asserting two grounds in support of the petition. First, that the sentences for
       violation of R.C. 2925.11(A) and R.C. 2925.03(A)(2) are void because the statutes
       describe allied offenses of similar import and that imposing a punishment for both
       is a violation of the double jeopardy clause. He also claimed his sentence for having
       a weapon under disability was void because the court imposed a sentence in terms
       of months rather than years.

       {¶6} Appellee replied that appellant's arguments were undermined by the fact that
       he participated and received a jointly recommended sentence, that there is no legal
       distinction between 24 months and 2 years with regard to the sentence for having
       weapon under disability and the argument regarding allied offenses of similar
       import should fail because there was no objection filed nor was there an appeal filed
       asserting error.

       {¶7} On September 27, 2018 the trial court denied the motion without a hearing
       finding:

               The defendant was sentenced pursuant to a joint recommendation
               by the state and the defendant, and his sentence is authorized by law.
               Further he failed to file a direct appeal, nor is his sentence void;
               therefore the doctrine of res judicata bars his claims. Finally the
               defendant fails to provide anything beyond the record in this case to
               support his claims. Therefore after due consideration of the same,



                                                 2
                the defendant's motion is Denied and his request for an evidentiary
                hearing is also Denied.

         Entry, Sept. 27, 2018, Docket # 33, (sic)

         {¶8} Appellant filed a timely notice of appeal and asserted 3 assignments of error:

         {¶9} “I. THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED
         POSTCONVICTION RELIEF.”

         {¶10} “II. GIVEN THE ISSUE OF R.C. § 2925.11 (A) & § 2925.03 (A) (2)'S
         ALLIED NATURE IS WELL SETTLED, FAILURE TO MERGE
         CONVICTIONS AT SENTENCING HEARING RESULTS IN A DOUBLE
         JEOPARDY VIOLATION.”

         {¶11} “III. A SENTENCE IMPOSED IN TERMS NOT PROVIDED BY
         STATUTE IS VOID AB INITIO.”

State v. Dupler, 5th Dist. No. CT2018-0068, 2019 WL 1965302, at *1-2 (Ohio Ct. App. April

30, 2019). On April 30, 2019, the appellate court dismissed Petitioner’s claims as barred under

Ohio’s doctrine of res judicata and without merit. Id. On August 20, 2019, the Ohio Supreme

Court declined to accept jurisdiction of the appeal. State v. Dupler, 156 Ohio St.3d 1486 (Ohio

2019).

         On March 5, 2020, Petitioner filed this pro se habeas corpus petition. He asserts that his

convictions violate the Double Jeopardy Clause (claim one); that the trial court violated the

doctrine of separation of powers in imposing sentence (claim two); and that the prosecutor

improperly constructively amended the indictment and he was denied the effective assistance of

counsel based on his attorney’s failure to object (claim three).

II. EXHAUSTION

         Before a federal habeas court may grant relief, a state prisoner must exhaust his available

remedies in the state courts. 28 U.S.C. § 2254(b)(1); Castille v. Peoples, 489 U.S. 346, 349

(1989); Silverburg v. Evitts, 993 F.2d 124, 126 (6th Cir. 1993). If a habeas petitioner has the



                                                     3
right under state law to raise a claim by any available procedure, he has not exhausted that claim.

28 U.S.C. § 2254(b), (c). Moreover, a constitutional claim for relief must be presented to the

state’s highest court in order to satisfy the exhaustion requirement. Manning v. Alexander, 912

F.2d 878, 881 (6th Cir. 1990).

       In Ohio, this exhaustion requirement includes direct and delayed appeals to the Ohio

Court of Appeals and the Ohio Supreme Court. Mackey v. Koloski, 413 F.2d 1019 (6th Cir.

1969); Allen v. Perini, 26 Ohio Misc. 149 (6th Cir. 1970). Petitioner indicates that he did not

pursue a timely direct appeal. He may still pursue a motion for a delayed appeal pursuant to

Ohio Appellate Rule 5(A). Thus, this action is subject to dismissal on this basis. See Summers v.

Warden, No. 2:16-cv-0063, 2017 WL 412875, at *5 (S.D. Ohio Jan. 31, 2017) (citing Keeley v.

Warden, Belmont Corr. Inst., No. 2:15-cv-0972, 2016 WL 1642965, at *5-6 (S.D. Ohio April 26,

2016); Ortiz v. Wolfe, No. 2:08-cv-94, 2009 WL 995622, at *5-6 (S.D. Ohio April 14, 2009)).

III. DISPOSITION

       Accordingly, it is RECOMMENDED that this action be DISMISSED.

       The Clerk is DIRECTED to serve a copy of the petition and all subsequent filings on

Respondent and the Attorney General of Ohio, Habeas Corpus Unit of the Corrections Litigation

Section c/o:

Brian.Higgins@ohioattorneygeneral.gov and Habeas.docketclerk@ohioattorneygeneral.gov.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those



                                                  4
portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further

advised that, if they intend to file an appeal of any adverse decision, they may submit arguments

in any objections filed, regarding whether a certificate of appealability should issue.


                                              _s/ Elizabeth A. Preston Deavers___________
                                              ELIZABETH A. PRESTON DEAVERS
                                              CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 5
